Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 - 10, and 13 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first gel" in lines 5-6 and 9.  There is insufficient antecedent basis for this limitation in the claim. The  examiner  treats “ the  first  gel” as  “the first  hydrophilic polyurethane  gel” in  all  the  claims.

Claim 7 recites the limitation "the prepolymer" in line 1. There is insufficient antecedent basis for this limitation in the claim. The examiner treats “the prepolymer content” as the “hydrophilic polyurethane prepolymer”.
Claim 13 recites the limitation "the prepolymer content" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner treats “the prepolymer content” as “the prepolymer in reacted form”.
Claim 14 recites the limitation "the prepolymer" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner treats “the prepolymer” as “the prepolymer in reacted form”.
Claim 15 recites the limitation "the prepolymer" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner treats “the prepolymer” as “the prepolymer in reacted form”.
Claim 16 recites the limitation "the prepolymer" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner treats “the prepolymer” as “the prepolymer in reacted form”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 10, and 13 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5318619(US’619).
Regarding claims 1, 3, 6, and 10, US’619 discloses a  multicolor paint composition made  by  blending composition A(read on the  first  gel), composition  B (read  on the  second  gel)  and  composition D( read  on  the continuous phase).  See Figure, Claim 1, Tables IV, V and VII, Col.5, lines 15-68).


    PNG
    media_image1.png
    311
    338
    media_image1.png
    Greyscale

Alkyl cellulose and adhesive are read on the claimed binder.

    PNG
    media_image2.png
    129
    302
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    186
    298
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    292
    340
    media_image4.png
    Greyscale

US’619 discloses that the amount individually of either polymer system that is employed can range from and including 0 up to about 45 weight percent (same basis) in a Composition A (col.18, lines 49-52). 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 4, preferably, the weight ratio of the total weight of all (A+B), (A+C) and/or (A+B+C) compositions employed in a given multicolor paint of this invention to the weight of Composition D employed in such paint is in the range of about 1:1 to about 6:4, although larger and smaller weight ratios can be used, if desired (col. 24, lines 27-35).
Regarding claim 5, composition B is in the weight ratio range of about 85:15 through about 80:20 of composition A to composition B (claim 1).

Regarding claim 8, US’619 discloses that mixing said first disperse phase gel composition ( compositions  A and  B )with  composition D with said adhesive being present in at least one of said first compositions or said fourth composition the ratio of the viscosity of said composition D to the viscosity of said first disperse phase composition ( compositions A  and B) being in the range of about 1:5 to about 1:10, the mixing shear force used in said mixing being sufficient to break up said first disperse phase gel composition into discrete gel bodies thereby forming said discontinuous aqueous phase which is dispersed in said fourth composition as said continuous aqueous phase, said mixing shear force being inversely proportional the average size of said so formed disperse phase bodies, thereby to produce said multicolor paint. Preferably, the weight ratio of the total weight of all (A+B), (A+C) and/or (A+B+C) compositions employed in a given multicolor paint of this invention to the weight of Composition D employed in such paint is in the range of about 1:1 to about 6:4, although larger and smaller weight ratios can be used, if desired (col. 24, lines 27-35). Generally, differences in concentration or temperature will not support the patentability 
Regarding claim 9, US’619 discloses that the composition D has the following formula.

    PNG
    media_image5.png
    291
    466
    media_image5.png
    Greyscale


    PNG
    media_image4.png
    292
    340
    media_image4.png
    Greyscale


Regarding claims 13-16, US’619 discloses that the amount individually of either polymer system that is employed can range from and including 0 up to about 45 weight percent (same basis) in a Composition A (col.18, lines 49-52). 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Alkyl cellulose and adhesive are read on the claimed binder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731